377 F.3d 1163
Thomas JOHNSON, Derrick Andre Thomas, Eric Robinson, Adam Hernandez, Kathryn Williams-Carpenter, Jau'Dohn Hicks, John Hanes, in their own right and as representatives of all ex-felon citizens of Florida, Plaintiffs-Appellants,Omali Yeshitela, Plaintiff,v.GOVERNOR OF THE STATE OF FLORIDA, Jeb Bush, Secretary of the State of Florida, Katherine Harris, Charlie Crist, Robert Milligan, William Nelson, Robert Crawford, Thomas Gallagher, in their roles as members of the Clemency Board of Florida, Beverly Hill, Alachua County Election Supervisor, et al., Defendants-Appellees.
No. 02-14469.
United States Court of Appeals, Eleventh Circuit.
July 20, 2004.

Jessie Allen, Deborah Goldberg, New York City, for Plaintiffs-Appellants.
Charles J. Cooper, David H. Thompson, Hamish Hume, Derek L. Shaffer, Cooper & Kirk, PLLC, Washington, DC, Robert C. Buschel, Buschel, Carter, Schwartzreich & Yates, Michael David Cirullo, Goren, Cherof, Doody & Ezrol, P.A., Fort Lauderdale, FL, H. Ray Allen, III, Tampa, FL, for Defendants-Appellees.
James J. Benjamin, Jr., Akin, Gump, Strauss, Hauer & Feld, LLP, New York City, for Amicus Curiae, Alpert.
John Russell-Cotes Cosgrove, Menlo Park, CA, for Amicus Curiae, Center for Children of Incarcerated Parents.
Paul A. Engelmayer, Wilmer, Cutler & Pickering, New York City, for Amicus Curiae, Holder.
Charles S. Treat, San Francisco, CA, for Seven Nonprofit Public Interest Organizations.
Mark L. Gross, Clay G. Guthridge, U.S Dept. of Justice, Washington, DC, Nancy Chung, Akin, Gump, Strauss, Hauer & Feld, LLP, New York City, Stacey Michelle Schwartz, Akin, Gump, Strauss, Hauer & Feld, LLP, Fort Lauderdale, FL, for Amici Curiae, U.S.
Appeal from the United States District Court for the Southern District of Florida (No. 00-03542-CV-JLK); James Lawrence King, Judge.
(Opinion Dec. 19, 2003, 353 F.3d 1287, 11th Cir.2003).
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CANES, BARKETT, HULL, WILSON and PRYOR, Circuit Judges*.
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc, IT IS ORDERED that the above cause shall be reheard by this Court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Judge Stanley Marcus has recused himself and will not participate. Judge Phyllis A. Kravitch has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)